It is undisputed that the insured truck, upon which the plaintiff was riding at the time of his injury, was not then engaged in the performance of the service for which the truck owner held a certificate of public convenience. As the majority opinion states, it was being used for hauling cargo for the owner's own personal use. Nor do I assert that the construction placed by this Court on the insuring clause in the "Public Utility" rider is not an admissible interpretation. It is apparent, however, that it operates in limitation of the liability of the insurer. In short, whether the truck was or was not insured against loss for injury to one riding thereon depends upon the character of the service the truck was performing at the time of the injury.
On the other hand, I submit that it is no less reasonable to conclude that the clause, viz., "under certificate of public convenience or permit issued to the insured by the Pennsylvania Public Utility Commission", was merely to identify or describethe particular "motor vehicles" of the insured, which the rider was intended to insure against loss to others "resulting fromthe negligent operation, maintenance, or use . . ." of the vehicles; and that, consequently, the insurance on the truck because of the "Public Utility" rider was in force whether or not the truck, at the time of its negligent infliction of loss, was being operated in the insured's authorized public service. (Emphasis supplied.)
Such being the case, I think we should adopt the latter construction in obedience to the well-known rule of construction that, where a contract of insurance is ambiguous or reasonably susceptible of two inconsistent interpretations, the contract is to be construed most *Page 380 
strongly against the insurer and in favor of the insured:Hagerty v. William Akers, Jr., Co., Inc., 342 Pa. 236, 239,20 A.2d 317; Sidebotham v. Metropolitan Life Insurance Company,339 Pa. 124, 127-128, 14 A.2d 131.
I should, therefore, affirm the judgment of the learned court below.